IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ronhilde J. Gillingham,               :
                    Appellant         :
                                      :
           v.                         :   No. 2532 C.D. 2015
                                      :
County of Delaware                    :

                                   ORDER


            NOW, March 27, 2017, having considered appellant’s application for

reargument en banc, and appellee’s answer in response thereto, the application is

denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge